t c summary opinion united_states tax_court antim g and jane v straus petitioners v commissioner of internal revenue respondent docket no 22555-05s filed date antim g and jane v straus pro sese charles e graves for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the year in the amount of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether the distributions of the cash_value of a whole_life_insurance policy and interest in are taxable to petitioners and whether petitioners are liable for the accuracy-related_penalty under sec_6662 arising from a substantial_understatement of tax for that year background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in springfield missouri when katherine straus petitioners’ daughter wa sec_3 years old petitioners purchased a whole_life_insurance policy policy from northwestern mutual_life_insurance_company northwestern mutual which insured katherine petitioners were listed as the sole owners on the policy annual premiums on the policy were approximately dollar_figure petitioners purchased the policy for the purpose of covering educational costs for katherine if and when she decided to pursue a college degree katherine graduated from high school in and thereafter enrolled at southwest missouri state university at the time of katherine’s graduation the cash_surrender_value of the policy was dollar_figure petitioners received two loans on the policy in the first loan for dollar_figure was received on date the second loan also for dollar_figure was received on date both loans carried an interest rate of approximately percent sometime in and precipitated by a downturn in petitioners’ business income caused by post-9 factors petitioners decided to cash_out the policy so as to pay katherine’s current school expenses and set_aside funds for the remainder of her college education northwestern mutual reported to respondent a gross distribution to petitioners in in the amount of dollar_figure with the taxable_portion of that amount being dollar_figure in addition to this distribution merrill lynch and commerce bank reported interest distributions in to petitioners in the amounts of dollar_figure and dollar_figure respectively petitioners reported neither the merrill lynch nor the commerce bank distribution on their return after the commissioner adjusted petitioners’ income to reflect receipt of these distributions petitioners’ income was increased to a point where they no longer qualified to take a tuition_and_fees_deduction in the amount of dollar_figure the combination of these circumstances resulted in the deficiency at issue discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 petitioners did not argue that sec_7491 is applicable in this case nor did they establish that the burden_of_proof should shift to the respondent moreover the issue involved in this case inclusion of items in gross_income is a legal one to be decided on the record without regard to the burden_of_proof petitioners therefore bear the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite sec_61 provides that gross_income means all income from whatever source derived including interest and income from life_insurance sec_61 the sole exception to the inclusion of income from life_insurance lies in sec_101 which specifically excludes from gross_income amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 sec_72 provides that gross_income includes any amount_received_as_an_annuity under a life_insurance_contract given these statutory predicates there is no authority upon which we may declare the distributions at issue in this case exempt from inclusion in gross_income and accordingly exempt from taxation we also note that petitioners conceded at trial that the distributions at issue were in fact received by them and should be included in their gross_income for after this concession and with respect to only the life_insurance distribution petitioners proffered three creative yet misguided arguments as to why the court should enter a decision in their favor for the foregoing reasons we decline to follow petitioners’ reasoning first petitioners argue that the northwestern mutual distribution should be excluded from their gross_income as it is not actually a life_insurance_policy but rather a custodial_account custodial accounts are investment accounts opened under the uniform transfer to minors act where the minor is the listed owner of the account and its assets and a custodian manages the account until the minor reaches the age of distribution for their state of residence earnings up to a certain amount are taxed at the minor’s income_tax bracket in this case the policy fails to satisfy the elements of a custodial_account the policy at issue was owned solely by petitioners and they did not substantiate that katherine had any ownership_interest in or control_over the policy petitioners mistakenly argue that because the policy was in katie’s name and they were its owners it should follow that the policy be regarded as a custodial_account the policy however was purchased on katherine’s life and not as petitioners contend in her name accordingly and even though it was petitioners’ intent to use the policy for katherine’s education it does not follow that the policy was akin to a custodial_account whole_life_insurance and custodial accounts are distinct and separate investment devices and one cannot be the other second petitioners argue that the northwestern mutual distribution should be treated as a long-term_capital_gain and were this treatment to apply petitioners’ carryover loss in dollar_figure would more than offset the taxable_portion of the distribution dollar_figure as to this argument petitioners rely on the reasoning that life_insurance falls within the definition of a capital_asset when a life_insurance_policy such as the one at issue is not a straight-term policy it will generally have a cash_surrender_value if the policy owner surrenders the policy the holder will then pay the cash_surrender_value in accordance with policy terms after withholding for any outstanding loans against the policy at the time of surrender under sec_1 d income_tax regs if the amount received by the holder is greater than the holder’s basis in the policy the owner will recognize income in the amount of the difference this income will then be treated as ordinary_income irrespective of the rather inclusive notion of what qualifies as a capital_asset since the surrender of the policy is not deemed as a sale_or_exchange as required for capital assets under sec_1211 accordingly we cannot accept petitioners’ reasoning that as a capital_asset the proceeds from the northwestern mutual distribution should be excluded from their gross_income third and finally petitioners argue that had they known that the northwestern mutual distribution would be included in their gross_income they would have certainly taken planning steps to eliminate this result namely by making tax-free gifts to katherine petitioners argue that the court should treat the distributions now as if they did in fact do this and accordingly exclude the entire distribution from their gross_income treat the entire distribution as transferred to their daughter and then allow either petitioners or their daughter to pay tax on the distribution at katherine’s applicable income_tax rate approximately percent simply put there is no authority under which we may provide such relief taxpayers are bound to the form in which they cast their transaction 417_us_134 accordingly we sustain respondent’s determination as to the amount in deficiency as to the second issue whether petitioners are liable for the accuracy-related_penalty arising from a substantial_understatement of tax under sec_6662 we start our discussion under sec_6662 which provides that taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or to a substantial_underpayment of tax sec_6662 and b and no penalty however is imposed under sec_6662 if there is reasonable_cause for the underpayment_of_tax and the taxpayer has acted in good_faith sec_6664 pursuant to sec_7491 respondent bears the burden of production with respect to the issue presented under sec_6662 in order to meet respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty 116_tc_438 the burden_of_proof remains with petitioner with respect to the accuracy-related_penalty that respondent determined in the notice see rule a welch v helvering u s pincite higbee v commissioner supra pincite it is respondent’s position that petitioners’ underpayment for was attributable to negligence or disregard of the code and a substantial_understatement of tax for purposes of sec_6662 a substantial_understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return sec_6662 and is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the return for that taxable_year or dollar_figure sec_6662 the amount of the understatement is to be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 or any item if a the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6662 and b there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess such taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioners at trial conceded that they should have reported on their return the respective distributions that northwestern mutual merrill lynch and commerce bank made to them during petitioners do not dispute that they received forms for each of the distributions at issue petitioners also concede that the understatement_of_tax on their return exceeds the greater of percent of the tax required to be shown in that return or dollar_figure see sec_6662 given petitioners’ concessions in this case we find that respondent has satisfied his burden of production with respect to sec_7491 and the accuracy-related_penalty in response petitioners contend that they are not liable for the accuracy-related_penalty with respect to the northwestern mutual distribution because they reasoned on a good-faith belief that the cash_surrender_value from the policy should be excluded from their gross_income in determining whether a taxpayer has acted in good_faith generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs we are not convinced based on the record before us that petitioners took any steps prior to the filing of their return to assess the income_tax treatment of the northwestern mutual distribution moreover we note that it was only after they received their notice_of_deficiency that petitioners thought in earnest about how they could recharacterize that distribution so as to avoid its inclusion in their gross_income we note with emphasis that none of petitioners’ arguments to this end are based in the code or the regulations promulgated thereunder accordingly we find that petitioners did not act in good_faith with respect to any portion of the underpayment for their taxable_year see sec_6664 sec_1_6664-4 income_tax regs decision will be entered for respondent
